Citation Nr: 1646620	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-43 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to May 1976, and from February 1980 to May 1982.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified during a hearing by videoconference in March 2011.  A transcript of the hearing is associated with the record.  

In May 2014, the Board denied service connection for bilateral hearing loss disability.  The issues of entitlement to service connection for a cervical spine disability, OSA, and erectile dysfunction were remanded for additional development.  While the appeal was in remand status, service connection for erectile dysfunction was granted in an August 2014 rating decision.  As this award constitutes a full grant of the benefit sought on appeal, this issue will not be addressed by the Board herein.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) by videoconference in March 2011.  A transcript of his hearing has been associated with the record.  In September 2016, the Veteran was advised that the AVLJ who had conducted his hearing was no longer employed by the Board, and offered the opportunity for an additional hearing.  In September 2016, the Veteran responded that he did not wish to appear at an additional Board hearing and that he wanted his case considered based on the evidence of record.  

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability was not manifest in service and arthritis of the cervical spine was not manifest within one year of separation from service; a cervical spine disability is unrelated to a service-connected disease or injury.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Letters dated in November 2009 fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  VA examinations were conducted, and the Board finds that they are adequate in that they were performed by medical professionals who reviewed the Veteran's history, conducted complete examinations, and provided opinions supported by adequate rationale.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's cervical spine.  On periodic examination in February 1981, the Veteran's spine was normal.  

A medical record dated in August 1992 from Straub Clinic and Hospital notes a diagnosis of psoriatic arthritis.  No notation of problems with the cervical spine was made; the provider did mention problems with the joints of both feet and left ankle and arm.  Remaining records from this private source are also silent with respect to complaints or abnormal findings pertaining to the Veteran's cervical spine.  

On VA examination in July 1983, the Veteran's musculoskeletal system was noted to be normal.

A November 1998 VA treatment record notes a diagnosis of psoriatic arthritis in 1993, involving the toes, hands, and scalp.  At that time, the Veteran's complaints included those of neck pain.  Range of motion of the neck was decreased.  

A July 2001 VA treatment record notes that psoriatic arthritis affected the Veteran's knees, feet, and hands.  

On examination by a private provider in September 2001, the Veteran's neck was supple.  While various problems areas were noted, no abnormality of the cervical spine was included in the findings.  

A February 2002 VA treatment record notes low back, left shoulder, and right hip pain.  

The report of a private January 2007 cervical spine MRI indicates degenerative disc disease, disc protrusion, and foraminal stenosis.  

A January 2008 physical therapy record notes the Veteran's complaint of neck tightness.  The provider indicated that the Veteran had cervical spine radiculopathy due to postural faults.  

On VA joints examination in April 2008, the Veteran endorsed stiffness and pain in his hands, wrists and ankles, as well as occasionally in his shoulders and knees.  Objective testing of the spine was not performed.  

An April 2009 treatment record from G.C., M.D. indicates the Veteran's complaint of neck pain of two weeks' duration.  The Veteran denied injury.  He reported that he had experienced cervical symptoms two years previously.  Following examination, the impression was cervical radiculopathy.  Dr. C. noted that previous MRI had shown significant disease from C4 through C7.  The Veteran subsequently underwent anterior cervical discectomy and fusion in April 2009, and in May 2009 was noted to be doing well.  

On VA examination in December 2009, the veteran reported that pain and stiffness of his neck started in 2007.  Following examination, the diagnoses were spinal fusion C4-7, degenerative disc disease of the cervical spine, and degenerative joint disease of the cervical spine.  The examiner noted that approximately 20 percent of people who develop psoriatic arthritis would eventually have spinal involvement, which was called psoriatic spondylitis.  He noted that the inflammation in the spine could lead to complete fusion, as in ankylosing spondylitis, or skip areas where only the low back and neck were involved.  He indicated that those with spinal involvement were most likely to test  positive for the HLA-B27 genetic marker, and pointed out that the Veteran was negative.  He further noted that psoriatic arthritis was not implicated in the diagnosis or operative event by Dr. C.  He stated that the cervical manifestations of psoriatic arthritis occurred as ankylosing spondylitis, which was not the Veteran's problem.  He noted that the January 2007 MRI showed degenerative disc disease with no reference to either psoriatic arthritis or ankylosing spondylitis.  He stated that he had found no reference to the cervical spine in the Veteran's service treatment records.  He concluded that the cervical spine degenerative disc disease and joint disease were not caused by or a result of the Veteran's psoriatic arthritis.  

During his March 2011 hearing, the Veteran testified that he had suffered from arthritis since the 1980s, and that it had spread throughout his body.  He stated that he had been told that his cervical spine arthritis was psoriatic.  

On VA examination in April 2014, the Veteran's history was reviewed.  The Veteran reported onset of neck pain in 2009 while deployed to Kuwait.  The examiner noted that a November 1998 VA rheumatology evaluation record reflected the Veteran's report of a motor vehicle accident resulting in disc herniation.  The diagnosis was cervical degenerative disease status post decompression and fusion.  The examiner concluded that it was less likely than not that the Veteran's cervical degenerative disc disease was incurred in service.  She reasoned that there were no evalautions for neck conditions or symptoms that may have been attributed to a neck condition during service.  With respect to whether the current cervical spine disability was related to the service-connected psoriatic arthritis, the examiner noted that with psoriatic arthritis, the most common neck conditions associated with the disease were erosive/subluxing cervical spine abnormalities or ankylosing spondylitis.  He indicated that neither condition was present on radiological studies.  He further stated that neither condition caused or aggravated degenerative disease of the spine, explaining that the former condition caused acute cord compression requiring surgery before arthritis could develop, and that the latter caused fusion that did not allow development of degenerative disease.  He concluded that the literature did not support the development of degenerative spine disease or disc herniation in patients with psoriatic arthritis, and that therefore, it was less likely than not that degenerative disease was caused by the service-connected psoriatic arthritis.  With respect to the question of aggravation, the examiner indicated that, given that the two disease entities associated with psoriatic arthritis were not present in the Veteran's case, it was less likely than not that degenerative disease was aggravated by the psoriatic arthritis.  Finally, the examiner pointed out that rheumatological evaluation in 1998 attributed the Veteran's neck complaints to a motor vehicle accident, and that this, along with  normal wear and tear, might lead to degenerative changes of the spine and were more likely the etiology of the claimed cervical degenerative disease.

In a September 2014 statement, the Veteran's primary care physician indicated that the Veteran's cervical spine disability was probably multifactorial and there could be an element of psoriatic arthritis affecting his cervical spine.  He noted that upon review of the literature, psoriatic arthritis could affect almost any joint in the body.  He opined that the cervical arthritis disability was probably related in part to cervical osteoarthritis or degenerative arthritis and psoriatic arthritis.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed cervical spine disability.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, a cervical spine disability was not present during service, and the first complaints referable to the Veteran's cervical spine date to many years following service.  Thus, continuity is not shown.  

For the purpose of secondary service connection, the Board observes that psoriatic arthritis is subject to service connection.  However, the most probative evidence demonstrates that the Veteran's cervical spine disability is not related to his service-connected psoriatic arthritis.  In this regard, the Board acknowledges that the Veteran's private primary care physician has opined that the Veteran's cervical spine disability was probably multifactorial and there could be an element of psoriatic arthritis affecting his cervical spine.  However, this statement is very speculative by its terms in that the physician, by addressing possibility, does not address the question of probability.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish medical nexus).  Accordingly, this provider's opinion is afforded minimal probative value.

On the other hand, the April 2014 VA examiner concluded that the claimed cervical spine disability was unrelated to, and not aggravated by, the service-connected psoriatic arthritis.  As discussed, the VA examiner considered the Veteran's documented history, as well as the literature concerning the nature of psoriatic arthritis as it pertains to cervical spine disability, but ultimately concluded that the current cervical spine disability is not related to service or to the service-connected psoriatic arthritis.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The private provider's speculative statement regarding a relationship between the service-connected psoriatic arthritis and the claimed cervical spine disability is outweighed by the VA examiner's opinion.  The VA opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by adequate rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has degenerative disc and degenerative joint disease of the cervical spine, the most probative evidence does not relate this claimed disability to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a cervical spine disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

The Veteran seeks service connection for OSA.  Review of the record reflects that OSA was diagnosed in 2009.  A VA examiner concluded in April 2014 that OSA was not related to service, pointing out that a 45 pound weight gain since service was the likely cause.  Subsequently, in a September 2014 statement, the Veteran's private physician stated that the Veteran's cirrhosis condition (which is subject to service-connection) could lead to weight gain and exacerbate the OSA.  The VA examiner should be afforded the opportunity to review this statement and, on the basis of that review, clarify her opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the April 2014 examination.  The examiner is asked to review the claims file.

If the April 2014 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that OSA was caused or aggravated by the Veteran's service-connected cirrhosis.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In doing so, the examiner is asked to specifically address the September 2014 statement by the Veteran's private physician.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examiner's report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


